significant index number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr re sponsor yyyy f n ns n4 m1 m2 c1 c2 d4 frozen date amount dear this letter constitutes notice that conditional approval has been granted to extend the amortization period for amortizing the unfunded liabilities described in sec_412 of the internal_revenue_code the code and sec_302 of the employee_retirement_income_security_act_of_1974 erisa of the plan prior to amendment by the pension_protection_act of ppa '06 granted for the amortization period for amortizing unfunded liabilities of the plan for the plan_year beginning date the extension is the particular unfunded_liability for which the extension of the amortization period is granted is the single amortization base of the plan created by combining the existent amortization bases as of date using the methodology described in sec_1 b -1 d of the proposed income_tax regulations the remaining amortization period of this single amortization base before extension was dollar_figure years the extension granted to this amortization base is dollar_figure years accordingly the remaining amortization period of this amortization base after extension is dollar_figure years the extension of the amortization period of the unfunded liabilities of the plan has been granted in accordance with sec_412 of the code and sec_304 of erisa sec_412 of the code and sec_304 of erisa authorize the secretary to extend the period of time required to amortize any unfunded_liability described in sec_412 of the code and sec_302 of erisa of a plan for a period of time not in excess of years if the secretary determines that such extension would carry out the purposes of erisa and would provide adequate protection for participants under the plan and their beneficiaries and if the secretary determines that the failure to permit such extension would result in a a substantial risk to the voluntary continuation of the plan or b a substantial curtailment of pension benefit levels or employee compensation and be adverse to the interests of plan participants in the aggregate sec_1 of reorganization plan no of 1979_1_cb_480 transferred the authority for issuing rulings under sec_304 of erisa from the secretary of labor to the secretary_of_the_treasury accordingly the amortization period for amortizing the the plan is not subject_to the pp a '06 minimum_funding requirements until unfunded liabilities of the plan is extended as described above under sec_412 e of the code and sec_304 of erisa the plan was established in yyyy a year prior to and is a multiple_employer_plan within the meaning of sec_413 c of the code2 the plan was approximately f percent funded as of january the plan was frozen effective frozen date the plan covers the employees of n employers the plan's pension contribution is generally allocated to each employer in proportion to the aggregate accrued liability of the employer's employees should an employer withdraw from the plan eg because the employer ceased operations the pension obligations with respect to the former employees of that employer would be funded by the remaining employers in n1 of the n employers had working_capital sufficient to cover m1 or less months of operating_expenses and an additional n2 of the employers had working_capital sufficient to cover m2 or less months of operating_expenses together these employers contribute approximately c1 percent of the total contributions to the plan by the sponsor forecasts that n3 of the n employers will have working_capital sufficient to cover m1 or less months of operating_expenses and an additional n4 of the employers will have working_capital sufficient to cover m2 or less months of operating_expenses together these employers are forecast to be contributing approximately c2 percent of the total contributions to the plan although a significant number of the employers are in financial duress in the aggregate the employers have a strong balance_sheet if aggregated the assets of the n employers would be in excess of liabilities other than pension liabilities of then employers by approximately amount without funding relief the average minimum_required_contribution for the plan between and is forecast to be over dollar_figure annually however the sponsor represents that collectively the employers can contribute no more than dollar_figure annually without possibly causing a significant proportion of the employers who are in financial distress to cease operations if contributions of dollar_figure or more are annually made to the plan the funded ratios of the plan are forecast to steadily increase because the plan was established before december and the plan_administrator did not elect to have the provisions of sec_413 c a apply the funding requirements for the plan are determined as if all participants in the plan were employed by a single employer the amortization period extension should result in annual minimum required contributions of less than dollar_figure however because the plan is under-funded we are granting this extension subject_to the following conditions a single amortization charge base is to be created by combining the existing amortization bases in the plan's funding_standard_account as of date using the methodology described in sec_1 b -1 d of the proposed income_tax regulations and extending the resulting amortization period for that single base from a period of dollar_figure years to a period of dollar_figure years ie an extension of dollar_figure years for the calendar_year beginning date and for each succeeding calendar_year until the plan's funded ratio is no less than or if earlier the plan is subject_to the minimum_funding requirements of the pension protect act of the employers shall collectively contribute the greater of the following two amounts to the plan a dollar_figure or b the amount required to satisfy the minimum_funding requirements for the year for this purpose the plan's funded ratio expressed as a percentage for a year is a fraction the numerator of which is the fair_market_value of the plan's assets for that year and the denominator of which is the applicable funding target of the plan as defined under sec_430 d of the code even if the plan is not otherwise subject_to the requirements of that section for that year thus for all years the plan's funded ratio will be determined using actuarial assumptions and methods that satisfy or would satisfy if the plan were subject_to the requirements of sec_430 the requirements of sec_430 of the code for the sole purpose of satisfying this condition contributions in excess of the greater of dollar_figure and the amount required to satisfy the minimum requirements for a year may be carried forward to succeeding years thus for example if dollar_figure is contributed for a year when the minimum required contributions is less than or equal to dollar_figure the condition would be satisfied if dollar_figure is contributed in a succeeding year provided dollar_figure is greater than the minimum_required_contribution for that succeeding year you acknowledged acceptance of these conditions by letter dated april2 if either of these conditions is not satisfied the approval to extend the amortization period for amortizing the unfunded liabilities would be retroactively null and void your attention is called to sec_412 c of the code and sec_302 c of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while the amortization extension remains in place we have sent a copy of this letter to the manager employee_plans classification in baltimore maryland to the manager ep compliance unit in chicago illinois and to your authorized representative pursuant to a power_of_attorney on file in this office a copy should be furnished to the enrolled_actuary for the plan this ruling is directed only to the taxpayer that requested it sec_611 o k of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on the schedule b actuarial information if you have any questions regarding this matter please contact id at sincerely yours david m ziegler manager employee_plans actuarial group cc
